Citation Nr: 1532410	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  04-38 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased initial rating greater than 10 percent prior to July 24, 2006, and greater than 20 percent thereafter, for degenerative disc disease of the thoracic spine on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel





INTRODUCTION

The Veteran had active duty from June 1998 to October 2003, including in Iraq in support of Operation Iraqi Freedom.

This case has a long procedural history. It comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). The full procedural history of the case can be found in the Board's previous October 2014 decision and remand. Since the Board's October 2014 decision and remand, the Director, Compensation Service, made a determination that the Veteran was not entitled to an extra-schedular evaluation for his service-connected thoracic spine condition. The Appeals Management Center (AMC) then readjudicated the Veteran's claim.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's degenerative disc disease of the thoracic spine is not manifested by symptomatology entitling him to an increased evaluation on an extraschedular basis.


CONCLUSION OF LAW

The criteria for an increased initial rating greater than 10 percent prior to July 24, 2006, and greater than 20 percent thereafter, for degenerative disc disease of the thoracic spine, on an extraschedular basis, are not met. 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in September 2003, prior to the initial adjudication of the claims in March 2004. The Board's previous October 2014 decision discussed the ways in which VA had complied with its duties to assist and notify. These reasons and bases are still applicable and valid. 

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

The Veteran has not indicated that he has any further evidence to submit to VA or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.

The AMC substantially complied with the Board's October 2014 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC considered whether the Veteran was entitled to consideration on an extraschedular basis and then readjudicated the Veteran's claim in a March 2015 Supplemental Statement of the Case. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Merits of the Claim

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required.  Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

In its October 2014 decision, the Board found that the schedular evaluations of the Veteran's service-connected degenerative disc disease of thoracic spine are inadequate for both time periods on appeal. Additionally, the Board found that the diagnostic criteria do not adequately describe the current severity and symptomatology of the Veteran's disability. The Board reasoned that the record evidence persuasively suggests that the Veteran's disability is manifested by symptomatology not contemplated within the Rating Schedule, specifically that the Veteran's consistent complaints of severely disabling thoracic spine pain due to the unique nature of his service-connected degenerative disc disease of the thoracic spine. The Board noted that the Veteran's statements are presumed credible. 

In a March 2015 Administrative Review, the Director, Compensation Service made a determination that to deny the Veteran benefits on an extraschedular basis.  The pertinent text of the determination is as follows:

Service connection for thoracic spine DJD was evaluated at 10 percent effective 2003 and increased to 20 percent effective July 24, 2006. Our review of the available medical evidence dated 2003 to present does not support an increased evaluation on a schedular or extra-schedular basis for the spine condition. Available evidence does not show significantly decreased motion at any time during a medical visit or examination during the time period of this review. None of the outpatient records reveals any surgery, or significant limitations related to the Veteran's spine condition. Evidence does not show any ER visits, surgical procedures or hospitalizations for the Veteran's spine condition. The Veteran has been utilizing over the counter medication for pain and continues to work and perform routine activities.

Extra-schedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical. No unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical. The evidentiary record does not demonstrate that the symptomatology consistently associated with the service-connected spine condition is not wholly contemplated by the criteria utilized to assign the current and past evaluations. Entitlement to an extra-schedular evaluation for his service connected thoracic spine condition is not established for any time period.

The Board also does not find that an extraschedular rating is warranted and further determines that the Board in October 2014 erred in referring this case to the Director of Compensation.  See Anderson v. Shinseki, 22 Vet.App. 423, 427 (2009) (outlining the "elements that must be established before an extraschedular rating can be awarded").  This Board Member will quote the Board's October 2014 decision:

The record evidence shows that the Veteran has reported consistently to all of his VA examiners and treating clinicians that he experienced severely disabling thoracic spine pain throughout the pendency of this appeal.  He has contended that his thoracic spine is stiff when he wakes up in the morning, improves with movement during the day, and then worsens at the end of a work day due to constant reaching overhead and working above his head in his job as an aircraft mechanic.  The Veteran also has reported consistently that his thoracic spine pain is constant daily pressure which feels like a knee in his back throughout the day.  The Veteran further has taken a variety of medications to treat his continuing thoracic spine pain but they have proven ineffective.  It appears that his complaints of worsening thoracic spine pain prompted the RO to assign a higher initial 20 percent rating effective July 24, 2006, for the service-connected thoracic spine disability.  See DeLuca, 8 Vet. App. at 202.  
 
The Board disagrees with the rest of the October 2014 Board's analysis and finds that the above signs and symptoms, to include, but not exclusive to, pressure, pain and fatigue and their resulting impairment, are contemplated by the rating schedule.  In fact, the Court has made clear that "[w]hen rating disabilities of joints, including the spine, the Board must discuss any additional limitations a claimant experiences due to pain, weakness, or fatigue."  Cullen v. Shinseki, 24 Vet.App. 74, 85 (2010).  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5235-5243 (General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of limitation and functional loss.
  
Given the variety of ways in which the rating schedule contemplates limitation and functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's spine disability, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  For these reasons, the Board finds that the criteria for an extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).  

As a final note, the Board expresses its frustration with the procedural posture in which it received this case.  The previous Board Member reviewing this case bifurcated the issue on appeal, denying the rating on a schedular basis, but remanding it on an extraschedular basis.  See Tyrues v. Shinseki, 23 Vet.App. 166, 177-78 (2009) (en banc), aff'd, 631 F.3d 1380, 1383 (Fed. Cir. 2011), vacated and remanded for reconsideration, 132 S.Ct. 75 (2011), modified, 26 Vet.App. 31 (2012) (per curiam) (en banc), aff'd, 732 F.3d 1351 (Fed. Cir. 2013)).  This Board Member believes that the Veteran should be entitled to a higher rating for his back disability under the rating schedule, particularly given the wide variety of manifestations and functional loss that the is contemplated for musculoskeletal disabilities.  However, because the previous Board Member bifurcated, deciding the schedular issue, and that has become final, it is no longer before the Board and this Board Member is forced to deny the case on an extraschedular basis.  

The Board must be clear that it does not believe a clear and unmistakable error was made in the October 2014 decision or that reconsideration is appropriate.  Rather, this is just a difference of opinion or a classic judgment call.  What is occurring here is precisely the kind of practical effect that members of the Court warned about in previous decisions.  Tyrues, 23 Vet. App. at 199 (Lance, J. dissenting) ("[i]n summary, I do not think that administrative convenience can justify the outcome reached . . . or the concomitant confusion and delays that will be generated as a result."); Tyrues, 26 Vet. App. 3-35 (Lance, J. dissenting) ("[a]s I pointed out in my original dissent, the majority opinion is based upon the veteran-unfriendly presumption that this Court's decision provides adequate notice to unrepresented claimants that they must immediately appeal a bifurcated decision or lose their appellate rights . . . If the majority opinion is affirmed, the courts will eventually have to sort through the myriad of ugly procedural issues that arise under Title 38 when the statutory term 'claim' does not actually mean 'claim,' at least some of the time.")  Here, the result is ugly and unwieldy.  

Although this Board Member does not believe that Tyrues is quite as broad as both the Board and Court has interpreted it, I am nonetheless bound by it.  Therefore, given the above, this Board Member strongly encourages the Veteran to appeal this case to the Court of Appeals for Veterans Claims, as the current regime the Board is bound by in terms of Tyrues is unsustainable and ultimately veteran-unfriendly.  


ORDER

An extraschedular evaluation for degenerative disc disease of the thoracic spine is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


